Exhibit 21.1 Subsidiaries of the Registrant Beauly, LLC Delaware Carrbridge, LLC Delaware Fetlar, LLC Delaware Invercylde, LLC Delaware PrimeStar -F Fund I Trust PrimeStar -F Fund I, LLC (Series LLC) Delaware PrimeStar -F Fund II Trust PrimeStar Fund I GP, LLC Delaware PrimeStar Fund I TRS, Inc. Delaware PrimeStar Fund I TRS, LLC Delaware PrimeStar Fund I, L.P. Delaware PrimeStar Fund II TRS, Inc. Delaware PrimeStar Fund II TRS, LLC Delaware PrimeStar -H Fund I Trust PrimeStar -H Fund I, LLC (Series LLC) Delaware PrimeStar -H Fund II Trust SRP PrimeStar, LLC Delaware SRP Sub, LLC Delaware SRP TRS Sub, Inc. Delaware SRP TRS Sub, LLC Delaware Starwood Waypoint Borrower, LLC Delaware Starwood Waypoint Pledgor, LLC Delaware Starwood Waypoint Residential GP, Inc. Delaware Starwood Waypoint Residential Partnership, L.P. Delaware Starwood Waypoint TRS, LLC Delaware SWAY 2014-1 Borrower, LLC Delaware SWAY 2014-1 Equity Owner, LLC Delaware SWAY 2015-1 Borrower, LLC Delaware SWAY 2015-1 Equity Owner, LLC Delaware SWAY Depositor, LLC Delaware Tarbert, LLC Delaware
